Case 5:20-cv-01458 Document 1-1 Filed 07/22/20 Page 1 of 9 Page ID #:10




            Exhibit A




                           Exhibit A


                                                                    Ex. A
                                                                      1
                                                  &WS/ « W4bWOV

     Case 5:20-cv-01458          Document 1-1 Filed 07/22/20 Page 2 of 9 Page ID #:11
           Assigned for all purposes to; Stanley Mosk Courthouse, Judicial OfRcen Stephanie Bowick


           1       K^eth C. Yeagw, Esq., State Bar #128985
          2.9   II 7627 S. Western Ave.             YEAGER
                   Los Angeles, Ca. 90047
          3        Telq)hone: (323) 971-3981
                   Facsimile; (323) 753-4910
          4       kcvcafierlaw@\^nn mm
          5
          ^ I Attorney for Plaintiff Shannon Murphy;

      7

      8
                                    SUPERIOR COURT OF THE STATE OF CALIFORNIA

      9                              FOR THE COUNTY OF LOS ANGELES- CENTRAL

     10

     11         SHANNON MURPHY                                    )

     12                                                          )    CASE NO.
                                      Plaintiff               )I                    20STCV23098
     13                                                       )       PLAINTIFF'S            COMPLAINT
                                                              )I

  14                                                          )        COUNT I, VIOLATION OF PLAINTIFF'S
                                                              )        CIVIL RIGHTS UNDER U.S.C.. SEC
 15                                                          )        40127(a)
                V.                                           )         COUNT U, VIOLATION OF
 16                                                          )        PLAINTIFF'S CIVIL RIGHTS
                                                             )        UNDER CALIFORNIA STATE LAW
 17                                                          )        COUNT in, FALSE IMPRISONMENT
                                                             )        COUNT IV, NEGLIGENCE
                                                             )
 18 I AMEIUCAN AIRLINES,                                     )
      A foreign corporation, and DOES 1-10                   )        Demand for a Jury Trial
 19                         Defendants                       )

 20
21                   Now Comes Plaintiff Shannon Murphy and files her Complaint against Defendants.
22 j| American Airlines, and DOES 1-10 as follows:
23                   1. Plamtiff, Shannon Murphy, at all times relevant to this complaint was and i
                                                                                                     IS a resident
24 II of the County of Riverside, State of California.
25                   2. Plaintiff is informed and believe, and based thereon aUege, that at all times relevant to
26 I this complaint Defendant. American Airlines is a foreign corporation doing business in the
27 County of Los Angeles, State of California with business offices in the Co
                                                                                         unty of Los Angeles,
28        State of California.



                                                                                                    Ex. A
                                                                                                      2
     Case 5:20-cv-01458 Document 1-1 Filed 07/22/20 Page 3 of 9 Page ID #:12


          1             3. Plaintiff does not know the true names or capacitira of the defendants sued as DOES
      2 I 1-10, inclusive. Thus plaintiff sues these defoidants under fictitious            When their true
      3         names and capacities have been ascertained, plaintiff will amend this Complaint Plaintiff is
      4         informed and beUeve, and based thereon allege, that the fictitiously named defendants were the
      5         active partners, agents, servants, and employees of each of the named defeidants and, in doing
      5         the acts and things alleged, were at all times acting within the course and scope of the agency,
      7         servitude, and employment and with the permission, consent, and qiproval, or subsequent
      g        ratification, of each of the named defendants. Reference to defendantfs) includes the DOE
      9        defendants.

     10                4. Plaintiff is informed and believe, and based thereon allege, that at all material times,
 11 I the defendants were the agent and/or employee of each of the remaining DOE defendants,
                                                                                                         and
 12            each of them was at all material times acting within the purpose and scope of such agency and
 13            employment.

 14                                              COMMON ALLEGATIONS
 15                   5. Plaintiff re-alleges each and every aUegation contained in paragraphs 1 -4, as if folly
 15           stated hoein.

 17                   6. Plamtifif, Shannon Murphy at all relevant times to this incident was and is an employee
 18           of California County of Riverside-Department of Public Social Services Children’s Services
 19           Division since 1999, and as a Social Service Assistant she was assigned to transport a one year
20            old Caucasian male dependent fiom Riverside, California to Benryville, Arkansas for a court
21            ordered two week visit with his biological father.
22                   7. On the return flight fi-om Fort Worth, Texas to Ontario. California it was alleged that
23            another passenger informed a flight attendant that Ms. Murphy was holding a kidnap victim in
24            the person of a one year old white male child.
25                   8. Throughout, the alleged missing child was fiom New York Qty. He was five years

26        old, Hispanic with black hair. Much darker than the one year old blond hair very light skin

27        Caucasian male d^endent Ms. Muiphy was holding.
28

                                                               -2-

                                                                                                    Ex. A
                                                                                                      3
         Case 5:20-cv-01458 Document 1-1 Filed 07/22/20 Page 4 of 9 Page ID #:13


              1             9. The passenger*s allegatioits were not collaborated, nor was any follow-up, feet
           2        checking the source of the infonnation, or whether the infonnation was current, or credible was
           3        done before approaching Ms. Murphy about the matter.
           4                10. The one year old blond hair, very li^t skin Caucasian male d^endent Ms. Murphy
           5        was holding appeared to be familiar and comfortable in the cane and custody of Ms. Murphy.
          6                 11. Ms. Murphy is an Afiican-American middle age women.
          7                 12. Defendant's employees explicitly demanded and implicitly threaten Plaintiff and the
          8         mfant that if she did not come with her physical force would be used to make Plaintiff comply.
          9                13. The one year old Caucasian male dependent was flien physically taken fiom the arms
         JO of Plaintiff

      11                   14. Notwithstanding, the feet that bad the flight attendants listened to Plaintiff, checked
     12 I her ID, fee one year old Caucasian male dependent birth certificate, and Court Order she would
     13 I              have had fee child taken from her, or subjected to detention and separation from the duld.

     14                    15. The Court Order described fee circumstances as to why the one year old Caucasian
     15 II              dependent was in the care and custody of Ms. Murphy.

     16                   16. Plaintiff, Ms. Murphy ID informs the world of her occupation and obligation to fee
     17           one year old Caucasian male dependent in her care and custody.

     18                   17. Plaintiff Ms. Murphy was also in possession of the one year old Caucasian male
     19 II dependent birth certificate.

    20                    18. Plaintifi; Ms. Murphy and flie one year old Caucasian male depend®! were detained
    21 II for approximately an hour.

    22                    19. Plaintiff, Ms. Murphy and fee one year old Caucasian male dependent were
    23 I subsequ®tly allowed to re-board the pl®e after Def®d®t’s employees, ag®ts md/or seairity
    24            personnelfs) researched fee matter.
    25
    26                   20. Notwithstanding, had American Airline personnel researched the matter before
    27 I wnfronting Plaintiff, Ms. Murphy ®d the one year old Caucasi® male dep®dent this incid®!
    2g         would not have occurred.

                                                                 -3-
                                                                                                        Ex. A
\                                                                                                         4
     Case 5:20-cv-01458 Document 1-1 Filed 07/22/20 Page 5 of 9 Page ID #:14


      1              21. Had Defendant American Airline personnel simply looked at Ms. Muiphy’s ID,
      2      COURT ORDER, AND THE CHILD'S BIRTH CERTIFICATE this incident would not have
             occurred.
      i.            22. Defendant, American Airline held up the departure of the plane for approximately 45
      5      minutes to an hour to research the matter. Had American Airline done this first prior to hauling
      6      Plaintiff, Ms. Murphy off the plane and detaining her and the one year old Caucasian male
      7     dependent Ms. Murphy would not have suffered the mental, physical and psychological harm
      8     flight personnel inflicted upon her.
      9             23. Ms. Murphy is now under the care of psychologist.
 10                 24. At no time relevant to this complaint did Plaintiff do anything to Defendant, or its
 11         employees to warrant ha- being physically threaten to leave the plane.
 12                25. At no time relevant to this complaint did Plaintiff do anything to Defendant, or its
 13         employees to vrarrant them physically taking the one year old blond hair very feir skin Caucasian
 14         male fix>m her person.

 15                26. Defendant, and its employees engaged in acts that Plaintiff was not free to refuse the
 16        request that she be detained and isolated fiom the ward in her charge.
 17                27. Such acts were malicious, threatening and reckless to prevent Plaintiff, and her ward
 18        from leaving the area of confinement they were placed in.
 19                 28. Plaintiff and her court appointed ward were unlawfully and without probable cause
20         detained for about an hour before they were allowed to leave their confinement.
21                29. The acts and actions of Defendant and its agents and security personnel were
22         intentional, willful and maliciously done to injure and oppress Plaintiff and her court appointed
23         ward, and caused physical and emotional injury to the person of Plaintiff. Such acts were
24         malicious and oppressive under Civil Code, Section 3294, warranting imposition ofpunitive
25         damages in an amount appropriate to punish.
26                                                     COUNT I
27                               VIOLATION OF PLAINTIFF'S CIVIL RIGHTS
28                30. Plaintiff re-alleges each and every allegation contained in paragraphs 1-29 as if fully

                                                          -4-
                                                                                                 Ex. A
                                                                                                   5
     Case 5:20-cv-01458 Document 1-1 Filed 07/22/20 Page 6 of 9 Page ID #:15


          1      stated herein.

      2                 31. The conduct of defendant, its employees, agents and/or security personnel deprived
      3         Plaintiff of her rights under the United States Constitution and 49 U.S.C. §§ 40127(a), as
      4         prohibiting disCTimination against air travelers. Plaintiffs rights not to be deprived of live, Liberty
      5         or property without due process of law, and the right to equal protection under the law.
      6                 32. Defendant, its employees, agents and/or security personnel directly or indirectly
      7         engaged in aggressive conduct to deprive Plaintiff ofher liberty, by unlawful detention and
      8         imprisonment

      9                33. The continuation of policies, procedures, customs, and practices by Defendant
     10        American Airlines by inaction, omissions, coverups and the persistent use of failed prognamsasa
 11            pretense of attempting to engage in meaningful training, supervision and monitoring only
 12            encourage their employees, agents and/or security personnel to believe that improper use of their
 13            authonty against minorities is permissible, acceptable, tolerated, and will go uiqiunished.
                                                            COUNTn
 15                                   VIOLATION OF PLAINTIPT’S CIVIL RIGHTS
 16                                         UNDER CALIFORNIA STATE LAW
 17                   34. Plaintiffre-alleges each and every allegation contained in paragraphs 1-33 as if fully
 Ig           stated herein.

 19                   35. The conduct of defendant, agents and/or security personnel deprived Plaintiff ofhis
20            rights under California Constitution Article 1, Section 7, rights not to be deprived of live, liberty
21            or property without due process of law, and the right to equal protection under the law under
22            California Civil Code, Sections 51 et al, and 52.
23                   36. Defendant, its employees, agents and/or security personnel directly or indirectly
24            engaged in aggressive conduct to deprive Plaintiff of her liberty, by unlawful detention and
25        imprisonment

26                   37. The continuation of policies, procedures, customs, and pracces by Defendant
27        Amencan Airlines by inaction, omissions, coverups and the persistent use of failed programs as a
28        pretense of attempting to engage in meaningful training, supervision and monitoring only

                                                              -5-
                                                                                                     Ex. A
                                                                                                       6
      Case 5:20-cv-01458 Document 1-1 Filed 07/22/20 Page 7 of 9 Page ID #:16


          1      encoorage their employees, agents and/or security personnel to believe that improper use of their
      2          authority against minorities is permissible, acceptable, tolerated, and will go unpunished.
      3                                                      COUNTm
      4                                             FALSE IMPRISONMENT
      5                  38. Plaintiff re-alleges each and every allegation contained in paragraphs 1-37 as if fully
      ^         stated herein.

      7                  39. Defendant's employees, explicitly demanded and implicitly threaten Plaintiff and the
      g I infant that if she did not come with her physical force would be used to make Plaintiff comply.

      9                 40. The one year old Caucasian male dep^dait was then physically taken from the arms
     10         of Plaintiff.

 11                     41. Said acts and actions were done by Defendant and its employees, agents and/or
 12 I security personnel without the consent of Plaintiff.

 13                     42. The acts and actions of Defendant, its employees, agent, and/or security personnel
 14 11 were done solely to imprison Plaintiff, and her ward.

 15                    43. The Defendant American Airlines as described above, has had other and similar prior
 16            incidents by their ofiBcers, agents, employees and security personnel such as those of DOE
 17            employees and/or security officer, yet Defendant intentionally failed to train, supervise, control.
 18            discipline or terminate those who engage in unreasonable and unnecessary aggressive and
 19           unlawful use of threat of physical force to detain its customers without probable cause.
20                     44. The Defendant American Airlines as described above, their corporate and local
21            managers, supervisors, and other officers knowingly, intentionally and recklessly hire and retain
22            employees and security officers without the proper training in the use of force and detention, or
23            provide refresher courses, training and teaching in the proper protocol for when customers should
24            be threaten with the use of force if ever necessary.
25                    45. The false arrest and detention of Plaintiffs without probable cause for an hour, and
26            the pain, anxiety, emotional and mental stress and strain on Plaintiff was the direct results of the
27            comphcit policies and practices of Defendant American Airlines as described above, and
28            indorsed by its corporate and local management, supervisors and other officers.
                                                                                                 who sanctioned,

                                                              -6-
                                                                                                      Ex. A
                                                                                                        7
     Case 5:20-cv-01458 Document 1-1 Filed 07/22/20 Page 8 of 9 Page ID #:17


      1     authorized, and ratified such conduct that made its employees and/or security officer believe that
      2     their actions against Plaintiffe was company policy.
      3                46. Further, that it was the common practice of the company, which allowed its
      4     management, supervisors, agents, employees and security personnel to detain individuals on
      5     mere suspicion. Notwithstanding, that such policy, custom and practice of unbridled oppression
     6      induced and caused their customers, especially Plaintiff to suffer the fear ofphysical violence,
     7      harassment, embarrassment, and loss of fi'eedom in conscious disregard for their rights and
     8      safety.

     9                47. The acts and actions of Defendant and its agents and security personnel were
 10        mtentional, willful and maliciously done to injure and oppress Plaintiff and her court appointed
 n         ward, and caused physical and emotional injury to the person of Plaintiff. Such acts were
 12        malicious and oppressive under Civil Code, Section 3294, wananting imposition ofpunitive
 13        damages in an amount appropriate to punish.
 14                                                          COUNT IV
 15                                                    NEGLIGENCE
 16                   48. Plaintiff re-alleges each and every allegation contained in paragr^hs 1-47 as if fully
 17        stated herein.

18                    49. The acts, actions and omissions by Defendant and its employees and/or security
19        personnel detention of Plaintiff and her court appointed ward was reckless, negligent, dangerous,
20        and hazardous to Plaintiff, and the minor child.
21                50. The acts, and actions of Defendant and its employees and/or security personnel were
22        not well thought out, and wa.s the result of emotions and paranoia resulting in severe physical and
23        emotion damage to Plaintiff,

24                51. Further, that it was the common practice of the company, which allowed its
25        management, supervisors, agents, employees and security personnel to detain individuals on
26        mere suspicion. Notwithstanding, that such poUcy, custom and practice of unbridled oppression

27        induced and caused their customers, especially Plaintiff to suffer the fear of physical violence,
28        harassment, embarrassment, and loss of fi-eedom in conscious disregard for their rights and

                                                            -7-
                                                                                                  Ex. A
                                                                                                    8
     Case 5:20-cv-01458 Document 1-1 Filed 07/22/20 Page 9 of 9 Page ID #:18


      1    safety.

      2              52. As a result of Defendant's negligence Plaintiff was injured, suffering mental and
      3   emotional anguish, nightmares, and insomnia, which has caused Plaintiff to incur substantial
      4   medical and other expenses.

      5                                           RELIEF REQUESTED
     6               WHEREFORE, Plaintiff requests judgment against Defendant as follows;
     7    For compensatory and general damages.

     8               1. For special damages for past and future medical expenses.
     9               2. For punitive and exemplary damages.
 10                  3. For costs of suit herein occurred, and
          4,
 11                  5. For such other and further relief as the Court may deem proper.
 12
                                                                 t7


 13       Dated:                 2^C>
                                                                      Kenneth C. Yeagw^^q
 14                                                                   Attorney for Plaidtm
 15
 16
 17
18
19
20
21
22
23
24
25
26
27
28

                                                          -8-
                                                                                               Ex. A
                                                                                                 9
